PER CURIAM.
Gary Neil McPheeters and Penny Lynn McPheeters filed a petition under Chapter 7 in the United States Bankruptcy Court for the North District of Indiana.
They sought to exempt their individual retirement account on the basis of the exemption provided by Ind. Code § 34-2-28-1(a)(6) (West Supp.1991). The trustee objected to this exemption, contending that the statute in question violated Article 1, Section 22 of the Indiana Constitution. The Bankruptcy Court recommended that the U.S. District Judge certify the question of the statute’s constitutionality to this Court. .Accepting that recommendation, the District Court certified the following question:
Does Indiana Code § 34-2-28-l(a)(6) violate Article 1, Section 22 of the Indiana Constitution by failing to impose any limitation upon the dollar value or amount of the property which may be exempted and/or by failing to contain any requirement that the exempted property have a *457reasonable relation to the needs of the debtor for the support of himself and his family?
Tbe District Court certified the same question in another case which we decided today. Matter of Zumbrun (1993), Ind., 626 N.E.2d 452. For the reasons described in that opinion, we answer the question in the affirmative.
SHEPARD, C.J., and DeBRULER and GIVAN, JJ., concur.
DICKSON and SULLIVAN, JJ., dissent for the reasons explained in their opinions in Matter of Zumbrun.